FLY. O. J.
Appellant sued appellee to recover $277.73, alleged to be due as rent on lots cultivated by appellee. The court rendered judgment that appellant recover nothing and pay all costs of suit. There is no statement of facts, and the findings of the trial judge must necessarily be the conclusions of fact of this court. The facts found amply sustain the judgment and clearly show that appellant had agreed to permit appellee to occupy and use the land for one year. During that year appellee planted, raised, and gathered the potatoes taken under the distress warrant, and appel-lee was not indebted in any sum to appellant. The assignments and propositions are all overruled.
The judgment is affirmed.